DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s response to election/restriction filed 10/10/2022.
Applicant’s election without traverse of Group I, Claims 1-14 in the reply filed on 10/10/2022 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/10/2022.

Claims 1-20 are pending.  Claims 1-14 are being examined.  Claims 15-20 are withdrawn from further consideration as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “operating the flash drum such that a flashed sour gas and a flash drum rich amine solution are produced”.  Absent to any operating parameters and/or operating steps, it is unclear as to how the flash drum is operated such that it produces a sour gas and a rich amine solution.
Considering claim 5, it is unclear as to how “free” hydrogen sulfide is defined.
Claim 8 recites “operating the LP absorber unit such that a rich LP amine solution and a treated LP off-gas are produced”.  Absent to any operating parameters and/or operating steps, it is unclear as to how the LP absorber is operated such that it produces a rich LP amine solution and a treated LP off-gas.
Considering claim 10, it is unclear as to what a “sufficient” pressure is for the flash drum in order to be able to combine the flash drum rich amine solution with the LP amine solution.
Claim 12 recites “operating the HP absorber unit such that the rich HP amine solution and a treated HP hydrogen recycle gas are produced”.  Absent to any operating parameters and/or operating steps, it is unclear as to how the HP absorber is operated such that it produces the rich HP amine solution and a treated HP hydrogen recycle gas.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6, 8-9, 12, and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maier (US 3725252).
Considering claim 1, Maier teaches a process for amine treating acid gas-containing gas streams (Maier, abstract, claims 5-6).  Maier teaches introducing a rich high-pressure (HP) amine solution from a HP absorber unit into a flash drum (Maier, Figure and Col. 10 lines 4-53).  Maier teaches operating the flash drum such that a flashed sour gas and a flash drum rich amine solution are produced from the rich HP amine solution and introducing the flashed sour gas into a low-pressure (LP) absorber unit (Maier, Figure and Col. 10 lines 40-60).
Considering claim 2, Maier teaches the flash drum operates at a pressure greater than a pressure of the LP absorber unit and less than a pressure of the HP absorber unit by teaching a pressure of 2231 psig for the HP absorber, a pressure of 70 psig for the flash drum, and a pressure of 68 psig for the LP absorber (Maier, Col. 9 lines 55-58, Col. 10 lines 48-51, Col. 10 line 63 to Col. 11 line 1).
Considering claim 6, Maier teaches mixing a LP sour off-gas with the flashed sour gas to form a LP off-gas feed; and introducing the LP off-gas feed into the LP absorber unit by teaching the vapor from the separator section (29 of Figure) of the flash absorber ((28 of Figure) moving up into the absorber section (30 of Figure) of the flash absorber (28 of Figure) comprises both an LP sour off-gas and the flashed sour gas (Maier, Figure).
Considering claim 8, Maier teaches introducing a second lean amine solution (39 of Figure) into the LP absorber unit (30 of Figure), and operating the LP absorber unit such that a rich LP amine solution (32 of Figure) and a treated LP off-gas (31 of Figure) are produced (Maier, Figure).
Considering claim 9, Maier teaches combining the rich LP amine solution and the flash drum rich amine solution to form a combined LP amine solution (32 of Figure); and introducing the combined LP amine solution into an amine recovery unit (33 of Figure) (Maier, Figure).
Considering claim 12, Maier teaches introducing a first lean amine solution (38 of Figure) and a HP hydrogen recycle gas (11 of Figure) into the HP absorber unit (20 of Figure), and operating the HP absorber unit such that the rich HP amine solution (23 of Figure) and a treated HP hydrogen recycle gas (11 of Figure) are produced (Maier, Figure).
Considering claim 14, Maier teaches the flashed sour gas is introduced into a knock-out pot before introduction into the LP absorber unit by teaching feeding of the sour gas after the initial flashing (24 of Figure) into the separator section (29 of Figure) of the flash absorber wherein the sour gas rises into the absorber section (30 of Figure) of the flash absorber.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 7, 10-11, 13 are rejected under 35 U.S.C. 103 as being unpatentable over Maier (US 3725252).
Considering claim 3, Maier does not explicitly teach the flash drum operates at a pressure in a range of from about 1 bar to about 3 bars greater than the pressure of the LP absorber unit.
However, Maier teaches an initial flashing at a pressure of about 105 psig (7.2 bars) with a mole ratio of H2S to MEA of less than 0.35 (Maier, Col. 10 lines 14-32), operating the phase separation zone (i.e., flash drum) at a pressure of 70 psig (4.8 bars) and operating the absorber at 68 psig (4.7 bars) (Maier, Col. 10 lines 48-51, Col. 10 line 63 to Col. 11 line 1).  Maier also teaches those skilled in the art are well able to select the specific operating conditions which are necessary for any given operation for the removal of any selected constituent or plurality of constituents (Maier, Col. 13 lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the pressure of the flash drum including varying such that it is about 1 bar to about 3 bars greater than the pressure of the LP absorber unit.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired vapor composition being fed to the LP absorber as well as desired acid gas dissolved in the liquid phase with a reasonable expectation of success.
Considering claims 4-5, 7, 11 and 13, the composition of each stream is a result of the process steps and operating conditions such as temperature and pressure.  Maier teaches the source gas is a hydrogen-containing vapor stream comprising hydrogen sulfide from a hydrotreating/hydrocracking process (Maier, Col. 4).  Maier teaches the hydrogen-containing vapor stream comprises hydrogen, hydrogen sulfide, and hydrocarbons (Maier, Col. 8 lines 31-49).  Maier also teaches the bottom of the HP absorber comprises hydrogen, hydrogen sulfide, and light hydrocarbons (Maier, Col. 10 lines 4-14).  Maier teaches introducing the rich HP amine solution from the HP absorber into a flash drum and introducing the flashed sour gas into a LP absorber (Maier, Figure).  Thus, the source of the gas being treated and the process are similar to that of applicant’s.
Maier also teaches those skilled in the art are well able to select the specific operating conditions which are necessary for any given operation for the removal of any selected constituent or plurality of constituents (Maier, Col. 13 lines 6-12).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the temperature/pressure of each operating unit in order to achieve desired concentrations of each component.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to achieve desired purity and removal rate of the contaminants with a reasonable expectation of success.
Considering claim 10,  Maier teaches combining the rich LP amine solution and the flash drum rich amine solution downstream of the LP absorber to form a combined LP amine solution (32 of Figure) by teaching that the flash drum rich amine solution in the separator section (29 of Figure) of the flash absorber combines with the rich LP amine solution flowing down the absorber section (30 of Figure) of the flash absorber resulting in a combined LP amine solution (32 of Figure).  Thus, Maier teaches the flash drum operates at a pressure sufficient such that the flash drum amine solution is combined with the LP amine solution downstream of the LP absorber.
The claims are directed to a process and Maier teaches the process step of combining the flash drum rich amine solution downstream of the LP absorber to form a combined LP amine solution.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any apparatus including a separate low pressure absorber and flash drum (see MPEP §2144.04V(C)) with a rich solution pump to combine the two streams.  One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to do so in order to ensure the two stream are combined with a reasonable expectation of success.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588. The examiner can normally be reached M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734